Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration previously presented restriction requirement is withdrawn.  
Pending claims 1-7 are examined together.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for few combinations of the , does not reasonably provide enablement for the large number of the combination of R variables. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula I with substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in physical and chemical properties such as size, molecular weight, chemical functional groups.   These properties are known in the art to greatly influence the biological properties of compounds and thus are part and parcel for the ‘how to use’ aspect of the enablement requirement. See disclosure in page 216 of the specification.  Biological properties are unpredictable and are ultimately tide to the chemical structure. For example, in the related analogous pharmaceutical art,  Venkatesh, J. Pharm. Sci. 89, 

    PNG
    media_image1.png
    95
    310
    media_image1.png
    Greyscale

The close analogy between the pharmaceutical and agricultural art as to the underlying structural dependence of biological property is well-known to one of skill in the art.  See for example, Linda Hall, How Herbicides Work, Biology to Application, 2014,  Alberta Agriculture and Rural Development, Information Management, wherein Linda teaches 

    PNG
    media_image2.png
    836
    689
    media_image2.png
    Greyscale

The above on page 1, explicitly teaches that in order to be an active ingredient in any of the claimed methods (as in claims 6-9), certain structural requirements are required, for example, as in page 47 

    PNG
    media_image3.png
    344
    471
    media_image3.png
    Greyscale

For similar teachings in the area of fungicides, see El-Nawawy, Journal of Microbiology of the United Arab Republic (1967), 2(2), 115-33, which teaches Relation between chemical structure and biological activity.  XI. Fungicidal properties of sodium and s-​alkylisothiouronium benzo- and aryloxyacetohydroxamates and  also Zhang, ACS Appl. Mater. Interfaces 2013, 5, 10953−10959.  
The disclosure in the specification is consistent with the above teachings in that, the exemplified compounds all have narrow possibilities with respect to the combination of variables, for example, R1 and R2.  Thus, of the large number of working examples, the compounds are limited to R1 being unsubstituted C1 or C2 alkyl, or fluoro or alkoxy substituted alkyls.  It is not seen where in the specification enabling disclosure is found for R1 being hydroxyl, cyano, alkenyl, alkynyl, cycloalkyl, amino (i.e. RaRbN) or substituted versions of these.  Many chemically incompatible functionalities are also found throughout the claimed substituents layering the R variables.  Consider for 
    PNG
    media_image4.png
    20
    49
    media_image4.png
    Greyscale
 (one in the laundry list for the R variables) which is recited to include many Ra and Rb reactive displaceable (leaving) groups.  It is one of commonsense (see below) that amine and halogen (except F) are incompatible functionalities.  As per the disclosed chemistry schemes, to make compounds of formula 1 (with 
    PNG
    media_image4.png
    20
    49
    media_image4.png
    Greyscale
 in any of the R variables),  
    PNG
    media_image4.png
    20
    49
    media_image4.png
    Greyscale
 has to be part of the starting materials R7-NH2 or R1-Lv.  These reactions as per the said schemes entail nucleophilic acylation and/or displacement reaction (by nitrogen nucleophile).  The incompatibility arises because, to make RaRbN containing compounds, one needs to make intermediates containing both electrophilic and nucleophilic groups and further use them in (electrophilic or nucleophilic) substitution reactions.  The conundrum is consistent with Dorwald (Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15) teaching that  “….Even the most experienced chemist will not be able to foresee all potential pitfalls of a synthesis, especially so if multifunctional, structurally complex intermediates must be prepared.… the outcome of organic reactions is highly dependent on all structural features of a given starting material, and unexpected products may readily be formed...”  There are no compounds disclosed in the specification containing 
    PNG
    media_image4.png
    20
    49
    media_image4.png
    Greyscale
 with Ra or Rb as Cl, Br or I, either in R7-NH2 or R1-Lv, i.e., starting materials, intermediates or products.  Most if not all exemplified compounds have R1 as ethyl (C2H5) group.  To predict that compounds having R1 = C2H5 group would have the similar predictable use of compounds having R1 = OH or R1 = 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(C4 cycloalkyl substituted with A CN and cycloalkoxy) would defy commonly accepted structure-activity principles.  See above shown Figure 44 of Linda. 
This lack of enabling disclosure for R1 is also found for the laundry list of possibilities recited for other R variables.  Of the many compounds tested, See Table 5, compounds of similar structure show unpredictably different activities, some are highly active, some are moderately active and some are inactive.  
The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to few combination of the possibilities of the formula 1.  There is no structural guidance as to which combination of variables of formula 1 to choose for predictable use.  Sufficient examples are lacking.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625